DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 29 October 2021 with respect to claims 12-13 have been fully considered but they are not persuasive.
Regarding claims 12-13, the applicant argued, “…Yoshiuchi has not been shown to disclose that the UE reports ‘an identifier…a preset power threshold’...The other cited reference has not been shown to remedy…” on pages 11-12.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶49, 55, 57, 59-61, 63-70, 73, 79-80, 92-93, 104-106, Tables 4, 6, and 11-12, and figure 5 Yoshiuchi clearly teaches reporting, by user equipment (UE), to a baseband processing unit (BBU) in a BBU resource pool and to which the UE currently belongs, an identifier of a remote radio unit (RRU) (¶¶65-67 and 72-73; figure 5) only if the RRU corresponds to a reference signal measured by the UE is greater than a preset power threshold (¶¶49, 55, 57, 59-61, 63-70, 73, 79-80, 92-93, 104-106; Tables 4, 6, and 11-12; figure 5).
In ¶¶53, 60, 67, and 71 Ishida clearly teaches reporting, by user equipment (UE), to a baseband processing unit (BBU) in a BBU resource pool and to which the UE currently belongs, an identifier of a remote radio unit (RRU) only if the RRU corresponds to a reference signal received power measured by the UE is greater than a preset power threshold (¶¶53, 60, 67, and 71)
Applicant’s arguments with respect to claim(s) 1-3, 6, 9-11, 15, 17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi et al. US 2012/0224541 A1 (hereinafter referred to as “Yoshiuchi”) in view of Niu et al. US 2014/0226736 A1 (hereinafter referred to as “Niu”) in view of Zhu et al. “Traffic and Interference-aware Dynamic BBU-RRU Mapping in C-RAN TDD with Cross-subframe Coordinated Scheduling/Beamforming” (hereinafter referred to as “Zhu”). Note Yoshiuchi and Niu were cited by the applicant in the IDS received 9 November 2020.
As to claims 1 and 15, Yoshiuchi teaches a networking apparatus (¶¶48 and 63-64; figures 3 and 5), comprising:
at least one processor (¶49; figure 3); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions cause the at least one processor to (¶49; figures 3 and 5):
determine a network association relationship between each remote radio unit (RRU) and each user equipment (UE) for all RRUs and all UEs managed by a baseband processing unit (BBU) resource pool, wherein the network association relationship comprises whether the RRU is capable of providing a service for the UE, or a relationship between the UE and the RRU represented by a reference signal that corresponds to each RRU and that is reported by the UE (¶¶55, 57, 73, 79; Table 4; figures 3 and 5); and
configure all the RRUs to M subnets based on the network association relationship between each RRU and each UE, wherein M ≥ 1 (¶¶59-61, 68-70; Table 4; figure 5), wherein configuring all the RRUs to M subnets based on the network association relationship between each RRU and each UE comprises:
establishing a current relational matrix of the BBU resource pool based on the network association relationship between each RRU and each UE, wherein a quantity of rows in the current relational matrix is a quantity of all the UEs, a quantity of columns in the current relational matrix is a quantity of all the RRUs, and an element in the current relational matrix represents a network association relationship between an RRU and UE that corresponds to a location at which the element is located; clustering, according to the clustering algorithm, RRUs and UEs corresponding to elements in the current relational matrix to generate a clustering result; and configuring all the RRUs to M subnets based on the clustering result (¶¶49, 55, 57, 59-61, 63-70, 73, 79-80, 92-93, 104-106; Tables 4, 6, and 11-12; figure 5).

However, Niu teaches configure all the RRUs to M subnets based on the network association relationship between each RRU and each UE, wherein M ≥ 1, and M is less than a quantity of all the RRUs (¶36; figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yoshiuchi by including “M is less than a quantity of all the RRUs” as taught by Niu because it provides Yoshiuchi’s apparatus with the enhanced capability of providing optimized physical transport network between BBU pool and RRU subnets providing coverage areas for UEs based on network coverage (or lack thereof) of each UE by each RRU (Niu, ¶36; figure 3).
	Although Yoshiuchi in view of Niu teaches “A networking apparatus…at which the element is located; clustering, according to the clustering algorithm, RRUs and UEs corresponding to elements in the current relational matrix to generate a clustering result; and configuring all the RRUs to M subnets based on the clustering result,” Yoshiuchi in view of Niu does not explicitly disclose “calculating a Laplacian matrix of the current relational matrix and all eigenvectors of the Laplacian matrix” and “based on the all eigenvectors of the Laplacian matrix”.
	However, Zhu teaches calculating a Laplacian matrix of the current relational matrix and all eigenvectors of the Laplacian matrix; clustering, according to the clustering algorithm and based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yoshiuchi in view of Niu by including “calculating a Laplacian matrix of the current relational matrix and all eigenvectors of the Laplacian matrix” and “based on the all eigenvectors of the Laplacian matrix” as taught by Zhu because it provides Yoshiuchi in view of Niu’s apparatus with the enhanced capability of optimally clustering RRUs and UEs (Zhu, §IV).
As to claim 2, Yoshiuchi in view of Niu in view of Zhu teaches the networking method according to claim 1. Yoshiuchi further teaches determining the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool comprises: obtaining a network association relationship between each of all the RRUs and each UE that is managed by each BBU in the BBU resource pool; and determining, based on the network association relationship between each of all the RRUs and each UE that is managed by each BBU in the BBU resource pool, the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool (¶¶49, 55, 57, 59-61, 63-70, 73, and 79; Table 4; figure 5).
As to claims 9 and 19, Yoshiuchi in view of Niu in view of Zhu teaches the networking method according to claim 1.
Niu further teaches after configuring all the RRUs to M subnets based on the network association relationship between each RRU and each UE, further comprising: mapping an RRU of each subnet to a BBU in the BBU resource pool based on an RRU configuration result of the M subnets, wherein a result of the mapping causes the BBU to perform networking configuration for the RRU of a corresponding subnet, and wherein one subnet corresponds to at least one BBU (¶36; figure 3).

As to claims 10 and 20, Yoshiuchi in view of Niu in view of Zhu teaches the networking method according to claim 9.
Niu further teaches mapping the RRU of each subnet to the BBU in the BBU resource pool comprises: if M is greater than a quantity of BBUs in the BBU resource pool, mapping an RRU of each subnet to a BBU in the BBU resource pool based on a quantity of RRUs in each subnet, wherein after the mapping, a difference between a maximum value of corresponding RRU quantities of the BBUs and a minimum value of the corresponding RRU quantities of the BBUs is less than a specified value (¶36; figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu in view of Zhu by including “mapping…a specified value” as further taught by Niu for the same rationale as set forth in claim 1 (Niu, ¶36; figure 3).
As to claim 11, Yoshiuchi in view of Niu in view of Zhu teaches the networking method according to claim 9.
Niu further teaches a BBU in each subnet serves only an RRU in the corresponding subnet, and the RRU in each subnet provides a service only for UE in a coverage area of the corresponding subnet (¶36; figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu in view of Zhu .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Niu in view of Zhu as applied to claim 1 above, and further in view of Ishida et al. US 2012/0314665 A1 (hereinafter referred to as “Ishida”).
As to claim 3, Yoshiuchi in view of Niu in view of Zhu teaches the networking method according to claim 1. Yoshiuchi further teaches determining the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool comprises: obtaining the reference signal that corresponds to each RRU and that is measured and reported by each UE; and determining, based on the reference signal that corresponds to each RRU and that is measured and reported by each UE, the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool (¶¶49, 55, 57, 59-61, 63-70, 73, and 79; Table 4; figure 5).
Although Yoshiuchi further teaches “determining…obtaining the reference signal that corresponds…determining, based on the reference signal that corresponds…the BBU resource pool,” Yoshiuchi does not explicitly disclose “reference signal received power”.
However, Ishida teaches obtaining the reference signal received power that corresponds to each RRU and that is measured and reported by each UE; and determining, based on the reference signal received power that corresponds to each RRU and that is measured and reported by each UE, the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool (¶¶53, 60, 67, and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu in view of Zhu .

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Niu in view of Zhu as applied to claims 1 and 15 above, and further in view of Rahman et al. “RRH clustering and transmit precoding for interference-limited 5G CRAN downlink” (hereinafter referred to as “Rahman”). Note Rahman was cited by the applicant in the IDS received 9 November 2020.
As to claims 6 and 17, Yoshiuchi in view of Niu in view of Zhu teaches the networking method according to claim 1.
Although Yoshiuchi in view of Niu in view of Zhu teaches “The networking method according to claim 1,” Yoshiuchi in view of Niu in view of Zhu does not explicitly disclose “determining a value of M”.
However, Rahman teaches determining a value of M (§V.B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu in view of Zhu by including “determining a value of M” as taught by Ishida because it provides Yoshiuchi in view of Niu in view of Zhu’s method with the enhanced capability of utilized a strictly defined greedy RRH clustering method (Rahman, §V.B).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Ishida.
As to claim 12, Yoshiuchi teaches a network access method (¶63; figure 5), comprising:

receiving, by the UE, a networking update instruction delivered by the BBU in the BBU resource pool, wherein the networking update instruction comprises a RRU service set of the UE (¶¶64 and 72-73; figure 5); and
accessing, by the UE, a network by using an RRU in the RRU service set (¶¶65-67).
Although Yoshiuchi further teaches “A network access method…only if the RRU corresponds to a reference signal measured by the UE is greater than a preset power threshold; receiving…the RRU service set,” Yoshiuchi does not explicitly disclose “reference signal received power”.
However, Ishida teaches reporting, by user equipment (UE), to a baseband processing unit (BBU) in a BBU resource pool and to which the UE currently belongs, an identifier of a remote radio unit (RRU) only if the RRU corresponds to a reference signal received power measured by the UE is greater than a preset power threshold (¶¶53, 60, 67, and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi by including “reference signal received power” as taught by Ishida because it provides Yoshiuchi’s method with the enhanced capability of using received power associated with RRH/base station ID reported by each UE to detect interference and optimize coverage for UEs (Ishida, ¶¶53, 60, 67, and 71).
As to claim 13, Yoshiuchi in view of Ishida teaches the network access method according to claim 12. Yoshiuchi further teaches wherein the RRU service set of the UE is determined based on the identifier of the RRU reported by the UE (¶¶66-68; figure 5).

Allowable Subject Matter
Claims 4-5, 8, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469